Citation Nr: 1413261	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and service friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  He also has unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss based upon service incurrence.  He maintains, in the alternative, that he had left ear hearing loss prior to service and that it was aggravated by his active duty or his Reserve service.  He also claims that his left ear hearing loss occurred suddenly during Army Reserve service in 1972.  He related that his right ear hearing loss occurred in service or during Reserve service.  

It is not clear by the Veteran's Army Reserve Retirement form associated with the claims folder whether the Veteran had ACDUTRA and/or INACDUTRA during his Reserve service as the form is a recapitulation of Retirement points.  Points are not helpful in this regard.  The RO/AMC should contact the National Personnel Records Center (NPRC), the National Archives and Records Administration (Archives) and Defense Finance and Accounting Service (DFAS) to assist in this endeavor to verify the Veteran's ACDUTRA or INACDUTRA service.  

Additionally, the Veteran underwent a VA examination in March 2010 in connection with this claim.  Thereafter, an addendum was to have been submitted, by the same examiner, opining whether the Veteran's bilateral hearing loss was aggravated or worsened by his active service.  No addendum to the March 2010 VA examination report has been associated with the claims folder or Virtual VA.  Although the March 2010 examination stated that the Veteran's hearing did not get "poorer" during active service, no clear rationale was given as to this opinion.  The addendum that was to be provided after the March 2010 VA examination should be obtained and associated with the claims folder.  If the addendum was not previously done, it should be done and supporting rationale should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal sources to include NPRC, Archives, and DFAS and ask each agency to confirm the Veteran's dates of service to include specific dates (not retirement points) for the Veteran's ACDUTRA and INACDUTRA.  If the Veteran did not have periods of ACDUTRA or INACDUTRA, the record should so reflect.  

If, after making reasonable efforts to obtain these records the RO/AMC is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The RO/AMC should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond.  

2.  Thereafter, determine whether the Veteran was treated for hearing loss during a period of active service, ACDUTRA, or INACDUTRA, or if hearing loss was otherwise shown during active service, ACDUTRA, or INACDUTRA.  If so, then schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include pre-service, service and post-service medical records VA treatment records, the addendum to the March 2010 VA examination report, and any other the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any hearing loss (left or right ear) was incurred in, caused by, has been aggravated (permanently increased in severity) by or is otherwise related to active service, ACDUTRA or INACDUTA.  Specifically, the examiner should address the Veteran's hearing testimony regarding the onset of his hearing loss while in training (ACDUTRA or INACDUTRA).  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The RO/AMC should thereafter review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, the report must be returned for corrective action.  38 C.F.R. § 4.2 ; See also Stegall v. West, 11 Vet. App. 268   (1998).  

4.  After undertaking the development above, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If any benefit on appeal remains denied, provide a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and give them an appropriate period of time to respond.  Thereafter, return the appeal to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
D.C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


